Citation Nr: 1012149	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right eye injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neuropathy, 
bilateral wrists, claimed as injury to bilateral wrists.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to August 1981.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for lumbosacral 
strain and continued the denial of service connection for 
neuropathy, bilateral wrists; bilateral hearing loss, 
tinnitus, and right eye injury after determining new and 
material evidence had not been presented.  The Veteran 
appealed all these issues but in February 2006 he perfected 
his appeal only regarding the lumbosacral strain, right eye 
injury and neuropathy, bilateral wrists claims.

The Veteran failed to appear before a travel board hearing 
at the RO in September 2006; therefore his request for a 
hearing is deemed waived.

The Veteran's March 2009 statement regarding his bilateral 
hearing loss and tinnitus has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a statement in March 2009 regarding 
the claims that are pending before the Board.  He indicated 
he has been receiving treatment at two named VA medical 
facilities and that treatment records applicable to his 
claims were available.  Further, a private medical treatment 
report, for a practitioner in Redding California, dated 2000 
contains the note that the Veteran had had an annual 
physical examination at the VA facility.  Now that VA has 
been put on notice, these reports must be obtained.  38 
U.S.C.A. § 5103A(b)(1); See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Upon review of the Veteran's service treatment records, the 
Board notes two complaints regarding his lower back for 
which the Veteran sought treatment, the first in December 
1978 and then again in February 1981.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  Review of the evidentiary record shows that 
the Veteran has not been afforded a Compensation and Pension 
examination for his back disability.  While the Board notes 
that the 1981 separation examination revealed no spinal 
abnormalities, the Veteran is competent to assert that he 
has experienced symptoms relating to his back since service.  
As such there remains some question as to whether the 
Veteran's current back disability is attributable to his 
active military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, given the Veteran's contentions 
regarding his back condition, and the medical evidence 
suggesting the current back condition possibly attributable 
to service, the Board finds that an examination is necessary 
prior to final appellate review.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment 
reports from the following VA medical 
facilities, dated January 2000 to present: 
Redding, California, Ukiah, California, 
and the San Francisco VA Medical Center.  
Document any negative replies for the 
record and inform the Veteran so that he 
may obtain the records.  

2.  Then schedule the Veteran for the 
appropriate VA spine examination to 
determine whether there is a causal nexus 
between his active military service and 
his current low back condition.  

a.  The claims file must be made available 
to the examiner for review, and the 
examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent disabilities associated 
with the back found to be present should 
be diagnosed. 

b.  The appropriate examiner must provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) the Veteran's back 
disability had its origin in service or is 
in any way related to the veteran's active 
service or more properly attributable to 
post service occurrences.  A rationale for 
any opinion reached must be provided.

3.  If and only if the added VA treatment 
records indicate there may be a current 
right eye disability associated with 
service, only then afford the Veteran a VA 
eye examination with an appropriate 
examiner.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent disabilities associated 
with the right eye found to be present 
should be diagnosed.  The appropriate 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the Veteran's right eye condition had its 
origin in service or is in any way related 
to the Veteran's active service.  A 
rationale for any opinion reached must be 
provided.

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


